95 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alfonso Rutilio JUAREZ;  Azyadee Orgonez De Juarez;  AlfonsoRutilio Juarez, Jr;  Emilio Antonio Juarez;  ErickAntonio Juarez, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70178.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Aug. 13, 1996.

Before:  D.W. NELSON, T.G. NELSON, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
We AFFIRM on the basis of the reasoning of the Board of Immigration Appeals' decision.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3